AMENDMENT #2 to the COMMERCIAL SUPPLY AGREEMENT (originally effective May 23, 2007) by and between LG DISPLAY CO., LTD. (“LGD”) - formerly named LG.PHILIPS LCD CO., LTD. and UNIVERSAL DISPLAY CORPORATION (“UDC”) This Amendment #2 shall amend and modify, to the extent of any inconsistency, the provisions of the above-referenced Commercial Supply Agreement, as previously amended effective as of June 30, 2008 (the “Agreement”).This Amendment#2 shall be effective as of June 30, 2009. 1.Article 9.1 of the Agreement is hereby amended to extend the term of the Agreement for six (6) additional months, through December 31, 2009. 2.Except as set forth in this Amendment #2, all other terms and conditions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this Amendment #2 to be executed by their duly authorized representatives: LG DISPLAY CO., LTD. UNIVERSAL DISPLAY CORPORATION By: /s/ Byung Chul Ahn By: /s/ Steven V. Abramson Name: Byung Chul Ahn Name: Steven V. Abramson Title: Vice President Title: President Date: Aug 5, 2009 Date: Aug 11, 2009
